IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 145 MAL 2018
                                            :
                    Respondent              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
              v.                            :   Order of the Superior Court at No.
                                            :   971 MDA 2017 entered on February
                                            :   2, 2018, affirming the PCRA Order of
WILLIAM ANTHONY REEVES,                     :   the Dauphin County Court of Common
                                            :   Pleas at No. CP-22-CR-0003698-
                    Petitioner              :   2012 entered on May 31, 2017


                                       ORDER


PER CURIAM                                       DECIDED: July 31, 2018

      AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. There being no patent and obvious error appearing on the face of the

sentencing order of January 20, 2016, attached to this Order as Appendix A, or by

reference to the record of this matter, the Dauphin County Court of Common Pleas was

without jurisdiction or authority to modify that order on September 14, 2016. See 42

Pa.C.S. § 5505; Commonwealth v. Holmes, 933 A.2d 57 (Pa. 2007). Accordingly, the

order of the Superior Court is VACATED, as is the September 14, 2016 order of the

Dauphin County Court of Common Pleas, attached to this Order as Appendix B, which

purported to modify Petitioner’s judgment of sentence. The matter is REMANDED for

reinstatement of the sentencing order entered January 20, 2016.

      Justice Baer dissents and would deny allowance of appeal.
   Appendix A




[145 MAL 2018] - 2
[145 MAL 2018] - 3
      Appendix B




[145 MAL 2018] - 4